654 N.W.2d 103 (2002)
In re LaSALLE BANK/TWIN CITIES AVANTI STORES LITIGATION.
No. C0-02-1870.
Supreme Court of Minnesota.
November 15, 2002.

O R D E R
LaSalle Bank, National Association, as Loan Pool Trustee, through its loan servicer, GMAC Commercial Mortgage Corporation (movant), has moved under Minn. R. Gen. Prac. 113.03 for assignment to a single judge of 17 mortgage foreclosure actions it filed against defendants Twin Cities Avanti Stores, LLC, Roundtree Markets, Inc., and Twin Cities Stores, Inc. in 6 different judicial districts in Minnesota. Movant requests that these 17 actions (listed in the attached addendum) be consolidated because all of the actions involve common questions of law and fact and arise out of the same transactions. All 17 cases involve the same parties. Defendants do not oppose the motion.
The undersigned concludes, without expressing any opinion on the issue of consolidation, that these actions involve common questions of law and fact. The interests of the parties and the judiciary will be furthered by a uniform and coordinated system of litigation management to eliminate duplicative discovery, prevent inconsistent pretrial rulings and conserve the resources of the parties, their counsel and the judiciary, and the cases are therefore assigned to a single judge. The undersigned also concludes that the convenience of witnesses and the ends of justice would be promoted by having all 17 actions venued in the same court. See Minn.Stat. § 542.11(4) (2002). Therefore, all cases will be venued in a single county. Any decision regarding formal consolidation of any or all of the cases for trial or other purposes is left to the discretion of the presiding judge.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that (1) pursuant to Minn. R. Gen. Prac. 113.03, the Honorable Pamela Alexander of the Fourth Judicial District, having consented, is appointed to hear and decide all matters, including pretrial and trial proceedings, in the 17 cases listed in the attached addendum, and (2) pursuant to Minn.Stat. § 542.11(4), the venue in the 16 cases not currently venued in Hennepin County is changed to Hennepin County. To facilitate the identification and management of these cases, all documents served and filed *104 from the date of this order shall, in addition to the individual case caption, bear the general case caption "In Re: LaSalle Bank/Twin Cities Avanti Stores Litigation."
BY THE COURT:
/s/ Kathleen A. Blatz
Chief Justice

ATTACHMENT

ADDENDUM
Pending Cases:
LaSalle Bank, National Association, f/k/a LaSalle National Bank, as Loan Pool Trustee, by and through GMAC Commercial Mortgage Corporation, as Loan Servicer v. Twin Cities Avanti Stores, LLC, Roundtree Markets, Inc., and Twin Cities Stores, Inc.
No. C9-02-2197, Blue Earth County
LaSalle Bank, National Association, f/k/a LaSalle National Bank, as Loan Pool Trustee, by and through GMAC Commercial Mortgage Corporation, as Loan Servicer v. Twin Cities Avanti Stores, LLC, Roundtree Markets, Inc., and Twin Cities Stores, Inc.
No. C3-02-10457, Dakota County
LaSalle Bank, National Association, f/k/a LaSalle National Bank, as Loan Pool Trustee, by and through GMAC Commercial Mortgage Corporation, as Loan Servicer v. Twin Cities Avanti Stores, LLC, Roundtree Markets, Inc., and Twin Cities Stores, Inc.
No. 02-17417, Hennepin County
LaSalle Bank, National Association, f/k/a LaSalle National Bank, as Loan Pool Trustee, by and through GMAC Commercial Mortgage Corporation, as Loan Servicer v. Twin Cities Avanti Stores, LLC, Roundtree Markets, Inc., and Twin Cities Stores, Inc.
No. 62-C9-029932, Ramsey County
LaSalle Bank, National Association, f/k/a LaSalle National Bank, as Loan Pool Trustee, by and through GMAC Commercial Mortgage Corporation, as Loan Servicer v. Twin Cities Avanti Stores, LLC, Roundtree Markets, Inc., and Twin Cities Stores, Inc.
No. ________, Brown County
LaSalle Bank, National Association, f/k/a LaSalle National Bank, as Loan Pool Trustee, by and through GMAC Commercial Mortgage Corporation, as Loan Servicer v. Twin Cities Avanti Stores, LLC, Roundtree Markets, Inc., and Twin Cities Stores, Inc.
No. ________, Wabasha County
LaSalle Bank, National Association, f/k/a LaSalle National Bank, as Loan Pool Trustee, by and through GMAC Commercial Mortgage Corporation, as Loan Servicer v. Twin Cities Avanti Stores, LLC, Roundtree Markets, Inc., and Twin Cities Stores, Inc.
No. ________, Steele County
LaSalle Bank, National Association, f/k/a LaSalle National Bank, as Loan Pool Trustee, by and through GMAC Commercial Mortgage Corporation, as Loan Servicer v. Twin Cities Avanti Stores, LLC, Roundtree Markets, Inc., and Twin Cities Stores, Inc.
No. ________, Goodhue County
LaSalle Bank, National Association, f/k/a LaSalle National Bank, as Loan Pool Trustee, by and through GMAC Commercial Mortgage Corporation, as Loan Servicer v. Twin Cities Avanti Stores, LLC, Roundtree Markets, Inc., and Twin Cities Stores, Inc.
No. ________, Freeborn County

LaSalle Bank, National Association, f/k/a LaSalle National Bank, as Loan Pool Trustee, by and through GMAC Commercial Mortgage Corporation, as Loan Servicer v. Twin Cities Avanti *105 Stores, LLC, Roundtree Markets, Inc., and Twin Cities Stores, Inc.

No. ________, Dodge County
LaSalle Bank, National Association, f/k/a LaSalle National Bank, as Loan Pool Trustee, by and through GMAC Commercial Mortgage Corporation, as Loan Servicer v. Twin Cities Avanti Stores, LLC, Roundtree Markets, Inc., and Twin Cities Stores, Inc.
No. ________, Carver County
LaSalle Bank, National Association, f/k/a LaSalle National Bank, as Loan Pool Trustee, by and through GMAC Commercial Mortgage Corporation, as Loan Servicer v. Twin Cities Avanti Stores, LLC, Roundtree Markets, Inc., and Twin Cities Stores, Inc.
No. ________, Waseca County
LaSalle Bank, National Association, f/k/a LaSalle National Bank, as Loan Pool Trustee, by and through GMAC Commercial Mortgage Corporation, as Loan Servicer v. Twin Cities Avanti Stores, LLC, Roundtree Markets, Inc., and Twin Cities Stores, Inc.
No. ________, Scott County
LaSalle Bank, National Association, f/k/a LaSalle National Bank, as Loan Pool Trustee, by and through GMAC Commercial Mortgage Corporation, as Loan Servicer v. Twin Cities Avanti Stores, LLC, Roundtree Markets, Inc., and Twin Cities Stores, Inc.
No. ________, Olmsted County
LaSalle Bank, National Association, f/k/a LaSalle National Bank, as Loan Pool Trustee, by and through GMAC Commercial Mortgage Corporation, as Loan Servicer v. Twin Cities Avanti Stores, LLC, Roundtree Markets, Inc., and Twin Cities Stores, Inc.
No. ________, Rice County
LaSalle Bank, National Association, f/k/a LaSalle National Bank, as Loan Pool Trustee, by and through GMAC Commercial Mortgage Corporation, as Loan Servicer v. Twin Cities Avanti Stores, LLC, Roundtree Markets, Inc., and Twin Cities Stores, Inc.
No. ______, Anoka County
LaSalle Bank, National Association, f/k/a LaSalle National Bank, as Loan Pool Trustee, by and through GMAC Commercial Mortgage Corporation, as Loan Servicer v. Twin Cities Avanti Stores, LLC, Roundtree Markets, Inc., and Twin Cities Stores, Inc.
No. ______, Nicollet County